Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,842,763 in view of Carosella et al. (“A systematic review of immunotherapy in urologic cancer: evolving roles for targeting CTLA-4, PD-1/PD-L1, and HLA-G,” European Urology, 2015, Vol. 68, 267-292). 
‘763 claims a method of treating various cancers comprising (a) administering  the DON derivative as defined in claim 23; and (b) a therapeutically effective amount of an immunotherapeutic agent. 
‘763 does not claims  expressly some particular immunotherapeutic agents recited herein, such as ipilimumab, BMS-936559, IMP321 and MGA271.
However, Carosella et al. disclose that those particular immunotherapeutic agents recited in claims 25-35, such as nivolumab, ipilimumab, BMS-936559, IMP321 and MGA271,  have been known in the art as immunotherapeutic agents for treatment of cancers. See, particularly, page270, table 1. Thus, the employment of those particular known immunotherapeutic agents would have been obvious.     
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,336,778, in view of Carosella et al. (“A systematic review of immunotherapy in urologic cancer: evolving roles for targeting CTLA-4, PD-1/PD-L1, and HLA-G,” European Urology, 2015, Vol. 68, 267-292). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘778 claimed the DON derivatives employed herein and pharmaceutical composition comprising the same. ‘778 does not claim a method of treating cancer with the DON derivatives and an immunotherapeutic agent. However, the major pharmaceutical utility of the pharmaceutical composition is for treatment of a variety of cancers and composition and the utility has been defined as to encompass those combination of the DON derivative and chemotherapeutic/immunotherapeutic agents. See, particularly, columns 79-82. Thus, it would have been obvious to one of ordinary skill in the art to use the claimed pharmaceutical composition of ‘778, such as those with immunotherapeutic agent for treatment of cancer as defined in ‘788. Carosella et al. disclose that those particular immunotherapeutic agents recited in claims 25-35, such as nivolumab, ipilimumab, BMS-936559, IMP321 and MGA271,  have been known in the art as immunotherapeutic agents for treatment of cancers. See, particularly, page270, table 1. Thus, the employment of those particular known immunotherapeutic agents would have been obvious. 
Claims 22-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,954,257, in view of Cobbold et al. (US 2014/0004081 A1) and Carosella et al. (“A systematic review of immunotherapy in urologic cancer: evolving roles for targeting CTLA-4, PD-1/PD-L1, and HLA-G,” European Urology, 2015, Vol. 68, 267-292).
‘257 claims a method of treating various cancers herein comprising administering  the DON derivatives herein.
‘257 does not expressly claims the further employment of an immunotherapeutic agent. 
However, Cobbold et al. teach that immunotherapy, such as passive immunotherapy with antibodies, TCR transfer, Stem cell transplantation and adoptive immunotherapy, against cancers has been known in the art. See, particularly, [0002]. Cobbold et al. further teach an improved immunotherapy, which may further include other known anticancer agent, antibodies, vaccine. See, particularly, the claims. 
Therefore, it would have been obvious to one of ordinary skill in the art, in practice the claimed invention of ‘257, to further employ a known immunotherapeutic agent for treatment of cancer.
In practice the claimed invention of ‘257, one of ordinary skill in the art would have been motivated to further employ a known immunotherapeutic agent for treatment of cancer because it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US 2006/0035838 A1) and Cobbold et al. (US 2014/0004081 A1), in view of  Khosla et al. (US 2009/0042806 A1)  and Liwschitz et al. (“Diazo-ketone with potential tumor-inhibitory properties derived from  L-aspartic and L-glutamic acids,” J. Chem. Soc. C, 1971, pp223-225).
Khosla et al. (US 2006/0035838 A1)  teach the employment of tTGase inhibitors, particularly, 6-diazo-5-oxo-L-norleucine (DON) derivative, 
    PNG
    media_image1.png
    137
    97
    media_image1.png
    Greyscale
, wherein R1 and R2 may be hydrogen or alkoxyl, R1 and R2 may also be amino acid, or R1 is an amine protecting group, such as Cbz, Boc, Fcom, etc., or an amino acid,  for treatment of tTGase  associated disorders, including cancer. See, particularly, paragraphs [0013], [0030], [0031], and the claims. Cobbold et al. teach that immunotherapy, such as passive immunotherapy with antibodies, TCR transfer, Stem cell transplantation and adoptive immunotherapy, against cancers has been known in the art. See, particularly, [0002]. 
Cobbold et al. teach that immunotherapy, such as passive immunotherapy with antibodies, TCR transfer, Stem cell transplantation and adoptive immunotherapy, against cancers has been known in the art. See, particularly, [0002]. Cobbold et al. further teach an improved immunotherapy, which may further include other known anticancer agent, antibodies, vaccine. See, particularly, the claims. 
Kholsa et al. (US 2006/0035838 A1) and Cobbold et al. as a whole do not teach expressly the employment of the combination of the DON derivative herein and an immunotherapy agent for treatment of cancer, including the particular cancer recited herein.  
However, Khosla et al. (US 2009/0042806 A1) teach the employment of tTGase inhibitors, including a DON containing peptide, 
    PNG
    media_image2.png
    168
    282
    media_image2.png
    Greyscale
  broadly for treatment of various cancers, such as leukemia, lymphomas, breast cancer. See, particularly, paragraphs [0012], [0042] to [0046], and the claims. Liwschitz et al. teach that DON or its derivatives, are old and well-known tumor inhibiting agents. See, particularly, page 223, the first paragraph.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use a DON derivative for treatment of cancer with a known immunotherapy. 
A person of ordinary skill in the art would have been motivated to use a DON derivative for treatment of cancer with a known immunotherapy as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, the claimed invention which is a combination of two known germicides sets forth prima facie obvious subject matter. See In re Kerkhoven, 205 USPQ 1069. Further, note, Kosla et al. teach that R1 may be an amino acid, the employment of any one of the common amino acids, such as tryptophan, in a DON derivative would have been obvious. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627